Yesawich, Jr., J., concurs in part and dissents in part in the following memorandum. Yesawich, Jr., J. (concurring in part and dissenting in part).
While I agree that the board’s determination is unsupported by substantial evidence, I am unable to subscribe to the majority’s declaration that due process was denied. The incident giving rise to this proceeding was a fire caused by petitioner’s six-year-old son, just two days before the notice of eviction was served. Since petitioner had no previous difficulties with the Binghamton Housing Authority, surely she was aware then that the boy’s background was to be an area of inquiry. That she had timely and adequate notice that the child’s conduct was to be a critical issue and a proposed basis for terminating the tenancy is apparent from her counsel’s statement, made at the very outset of the hearing, that he would demonstrate that neither petitioner nor the child posed a “continuing threat of danger”. Had she not been apprised of the nature of the evidence against her, an adjournment to enable her to *1149effectively defend would certainly have been requested, and, at the very least, at some stage in the proceeding an objection would have been directed at the form of the notice. An adjournment was not sought and the notice, as well as the reference in summation to the child’s propensity for fire, a characterization of petitioner’s direct testimony, were unobjected to. In my view, adequate notice was furnished and an opportunity to be heard provided; no more was required for due process to be served (Matter of Hall v Municipal Housing Auth. for City of Yonkers, 57 AD2d 894; mot for lv to app den 42 NY2d 805, app dsmd 42 NY2d 973).